Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-2 and 4-16 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Paragraphs [0019]-[0020] of the originally filed specification of the current application describes:
According to a further preferred embodiment of the invention, provision is made for the angle encoder to be arranged in the region between the touch surface and the lateral edge. This permits the device to be configured more compactly and therefore so as to be able to be positioned more flexibly. 
According to a further preferred embodiment of the invention, provision is made for the touch encoder to be arranged in the region between the touch surface and the lateral edge. This advantageously permits the detection of pressure movements to be integrated in the operating element. The result is a further reduction in size and a still more compact design. 

This describes two separate and individual embodiments such that a first
 embodiment of the angle encoder is located between the touch surface (top surface of a housing) and lateral edge (side surface of the housing) or in other words the angle encoder is somehow located within a housing. A second embodiment of the touch encoder to be located between the touch surface (top surface of a housing) and a lateral edge (side surface of the housing) without any description of an angle encoder or positional relationship thereto. 
	Figure 2 does depict the electrical connections between the touch encoder 2” to transmission element 3 and angle encoder 2’ to transmission element as described in paragraph [0034]. This supports the interpretation that the angle encoder and touch encoder may exist within the same embodiment. Figure 2 is 
Therefore, the claim language specifically stating a positional limitation of the angel encoder to be arranged between the touch surface and the touch encoder is found to be new matter since the touch encoder and angle encoder are never described by the specification in such a positional manner. Applicant may claim the angle encoder and/or the touch encoder are located between the touch surface and a lateral surface. The subject matter will be treated as such below for the art rejection.

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2 and 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masthoff et al. (US Patent Application Publication 2019/0278386), herein after referred to as Masthoff, in view of Park et al. (US Patent Application Publication 2018/0154774), herein after referred to as Park.
Regarding independent claim 1, Masthoff discloses a device for entering information (abstract reference operating device for human machine interface for vehicles described as a rotary adjuster 18 depicted in figure 1), the device the device comprising: 
an operating element (figures 1 and 2 reference rotary adjuster 18); 
a control device (figure 2 reference control unit 52); 
[ ] configured to detect a rotational movement about an axis of rotation of the operating element (paragraph [0066] describes determination of the rotary position and press function of the rotary adjuster 18 may be carried out with its own sensor system (not displayed) assembled in the rotary adjuster 18, wherein the data is transmitted via the rotary position and optionally the press function wirelessly via the energy transmission coils 54, 56 (wherein coil 54 directly connects to control unit 52)); 
[ ] configured to detect a pressure movement of the operating element (paragraph [0066] describes determination of the press function of the rotary adjuster 18 may be carried out with its own sensor system (not displayed) assembled in the rotary adjuster 18); 
a transmission element configured to transmit data from the angle detection and/or from the touch detection to the control device (Paragraph [0066] describes wherein the data transmitted is the rotary position and optionally the press function wirelessly via the energy transmission coils 54 (transmission element), 56 (wherein coil 54 directly connects to control unit 52) (figure 2 depicts coil 54 within rotary adjuster 18).); 
Paragraph [0062] describes the energy supply unit 50 comprising control unit 52 that supplies energy coil 54 with alternating voltage respectively alternative current to second energy transmission coil 56 arranged in the rotary adjuster 18 (depicted in figure 2 and interpreted as the transmission element) as the energy required for operating the display device 40 and its touch panel 42 so that wiring from the housing 10 to the rotary adjuster 18 is not required.); and wherein 
the operating element includes a rotary knob with a touch surface substantially along a main plane of extent orthogonal to the axis of rotation (figure 2 reference operating element as rotary adjuster 18 (rotary knob) comprising display device 40 described in paragraph [0061] to comprise an LCD panel 44 and touch panel 42 to form an LCD touchscreen depicted to be arranged along the horizontal plane as oriented in figure 2), the rotary knob having a lateral edge substantially orthogonal to the main plane of extent (figure 2 reference lateral edge of the rotary adjuster 18 orthogonal to the display 40 plane), and wherein
[ ].
Masthoff discloses the ability to detect and determine a rotational movement about an axis of rotation of the operating element and a pressure movement of the operating element. However, Masthoff does not specifically disclose an angle encoder and touch encoder to respectfully perform the detections of rotational movement and pressure movement wherein the angle encoder is arranged in a region between the touch surface and the touch encoder or the angle encoder to be arranged in a region between the touch surface and the touch encoder.
figure 10A reference encoder 902 described in paragraphs [0358]-[0364] to receive push input or rotation of an interface device 900 and provide feedback respectively of the push and degree of rotation of the rotation input module knob 903 of the interface device 900 sensed by the control module 970 (depicted in figure 9 to be built in the interface device 900). Additionally, touch input is described to be detected as shown in figure 10B via conductive rod described in paragraph [0317]. Figure 9 reference display module 950 described in paragraph [0346] to include a touch sensor formed to receive a touch input. Paragraph [0471] describes the touch sensor may be provided in the rotary input module or the display module.); and wherein 
the operating element includes a rotary knob with a touch surface substantially along a main plane of extent orthogonal to the axis of rotation (Figure 24 and paragraph [0557] describes rotation for the output function of zooming in and out. Rotation is depicted in the figure to regard rotation of the sides of the dial (orthogonal to the main plane of extent/top surface of the dial). Figure 10B reference window surface orthogonal to the sides of the dial (extending direction of the conductive rod).), the rotary knob having a lateral edge substantially orthogonal to the main plane of extent (figure 10b reference lateral edge of the dial to the window surface), and wherein
the angle encoder is arranged in a region between the touch surface and the touch encoder (Please refer to 112 rejection above. This limitation is interpreted simply that the touch encoder or the angle encoder are, in accordance with independent embodiments, arranged in the region between the touch surface and the lateral edge. Such a statement describes in the broadest most reasonable interpretation to simply be housed within the device when the device is described by its main surface and side surfaces. Prior art Park describes the angle encoder 902 in figures 10A and 10B to be disposed between the window/touch surface and lateral sides. Paragraph [0417] describes a touch sensor/encoder to be provided in the rotary input module or the display module which describes being disposed within the housing since both modules are depicted in figure 9 to be components of the dial 900 itself.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Masthoff’s operating element detection of rotation and push input of the operating element with the known technique of being performed by an encoder and control module included within the operating element yielding the predictable results of a detachable interface device for a vehicle expanding the various available user interface and input options available as disclosed by Park (paragraph [0012] and [0566] (various examples depicts in figures 20A-24)).
Regarding claim 2, Masthoff discloses the device as claimed in claim 1, wherein the energy transmission device is configured to supply energy to the operating element via an inductive transmission of energy (Paragraph [0062] describes the energy supply unit 50 to supply wireless electric energy inductively for energy supply.). 
Regarding claim 4, Masthoff and Park discloses the device as claimed in claim 1, wherein the angle encoder is integrated in the operating element (Masthoff: paragraph [0066] describes determination of the rotary position and press function of the rotary adjuster 18 may be carried out with its own sensor system (not displayed) assembled in the rotary adjuster 18. Park: figure 10A reference encoder 902 integrated in the operating element 900). 
Regarding claim 5, Masthoff and Park discloses the device as claimed in claim 1, wherein the angle encoder is arranged in a region between the touch Park: Figure 10A reference encoder 902 (described in paragraphs [0358]-[0360] to receive push input or rotation of an interface device 900 and provide feedback respectively of the push and degree of rotation of the rotation input module knob 903 of the interface device 900 sensed by the control module 970) arranged between the top surface of the operating element (described in paragraph [0317] as capable of detecting touch input)(Masthoff discloses the touch surface in paragraph [0061]) and lateral edge.). 
Regarding claim 6, Masthoff and Parkdiscloses the device as claimed in claim 1, wherein the touch encoder is arranged in a region between the touch surface and the lateral edge (Park: Figure 10A reference encoder 902 (described in paragraphs [0358]-[0360] to receive push input or rotation of an interface device 900 and provide feedback respectively of the push and degree of rotation of the rotation input module knob 903 of the interface device 900 sensed by the control module 970) arranged between the top surface of the operating element (described in paragraph [0317] as capable of detecting touch input)(Masthoff discloses the touch surface in paragraph [0061]) and lateral edge.). 
Regarding claim 7, Masthoff discloses the device as claimed in claim 1, wherein the operating element is arranged on a capacitive pressure sensor of the device (Figure 2 reference operating surface 14 described in paragraphs [0072]-[0074] to work capacitively to detect various pressure inputs (figures 4 and 5 depict various pressure states). Paragraph [0065] describes operating surface as capacitive sensitive.). 
Regarding claim 8, Masthoff discloses the device as claimed in claim 7, wherein the capacitive pressure sensor is a touch display (figure 2 reference display 12 described in paragraph [0060] to be a touch screen with touch panel 13). 
Regarding claim 9, Masthoff discloses the device as claimed in claim 1, wherein the transmission element is configured for the wire-free transmission of information (Paragraph [0066] describes wherein the data transmitted is the rotary position and optionally the press function wirelessly via the energy transmission coils 54 (transmission element), 56 (wherein coil 54 directly connects to control unit 52) (figure 2 depicts coil 54 within rotary adjuster 18).). 
Regarding claim 10, Masthoff discloses the device as claimed in claim 2, wherein the device has illumination for illuminating the rotary knob (figure 2 reference backlight unit 46 integrated into rotary knob/adjuster 18).
Regarding claim 11, Masthoff discloses the device as claimed in claim 10, wherein the illumination is integrated in the rotary knob (figure 2 reference backlight unit 46 integrated into rotary knob/adjuster 18). 
Regarding claim 12, Masthoff discloses the device as claimed in claim 1, wherein the energy transmission device is configured to supply energy to the angle encoder and/or the touch encoder and/or the transmission element and/or the illumination (Paragraph [0062] describes the energy supply unit 50 comprising control unit 52 that supplies energy coil 54 with alternating voltage respectively alternative current to second energy transmission coil 56 arranged in the rotary adjuster 18 (depicted in figure 2 and interpreted as the transmission element) as the energy required for operating the display device 40 and its touch panel 42 so that wiring from the housing 10 to the rotary adjuster 18 is not required.). 
Regarding independent claim 13, Masthoff discloses a method for operating a device for entering information (abstract reference operating device for human machine interface for vehicles described as a rotary adjuster 18 depicted in figure 1), the method comprising: 
providing [ ], a touch surface (figure 2 reference operating element as rotary adjuster 18 (rotary knob) comprising display device 40 described in paragraph [0061] to comprise an LCD panel 44 and touch panel 42 to form an LCD touchscreen depicted to be arranged along the horizontal plane as oriented in figure 2), and [ ];
detecting, [ ], rotary information as a result of rotation of an operating element (figures 1 and 2 reference rotary adjuster 18) (paragraph [0066] describes determination of the rotary position and press function of the rotary adjuster 18 may be carried out with its own sensor system (not displayed) assembled in the rotary adjuster 18, wherein the data is transmitted via the rotary position and optionally the press function wirelessly via the energy transmission coils 54, 56 (wherein coil 54 directly connects to control unit 52)); 
detecting, [ ], touch information as a result of a pressure movement on the operating element (paragraph [0066] describes determination of the press function of the rotary adjuster 18 may be carried out with its own sensor system (not displayed) assembled in the rotary adjuster 18), 
transmitting, by a transmission element (figure 2 reference second energy transmission coil 56), the rotary information and the touch information to a control device (figure 2 reference control unit 52) (Paragraph [0066] describes wherein the data transmitted is the rotary position and optionally the press function wirelessly via the energy transmission coils 54 (transmission element), 56 (wherein coil 54 directly connects to control unit 52) (figure 2 depicts coil 54 within rotary adjuster 18).), and 
supplying energy, by an energy transmission device, to the operating element via a cable-free transmission of energy (Paragraph [0062] describes the energy supply unit 50 comprising control unit 52 that supplies energy coil 54 with alternating voltage respectively alternative current to second energy transmission coil 56 arranged in the rotary adjuster 18 (depicted in figure 2 and interpreted as the transmission element) as the energy required for operating the display device 40 and its touch panel 42 so that wiring from the housing 10 to the rotary adjuster 18 is not required.). 
touch encoder.
Park discloses an angle encoder configured to detect a rotational movement about an axis of rotation of the operating element and a touch encoder configured to detect a pressure movement of the operating element (figure 10A reference encoder 902 described in paragraphs [0358]-[0364] to receive push input or rotation of an interface device 900 and provide feedback respectively of the push and degree of rotation of the rotation input module knob 903 of the interface device 900 sensed by the control module 970 (depicted in figure 9 to be built in the interface device 900). Additionally, touch input is described to be detected as shown in figure 10B via conductive rod described in paragraph [0317]. Figure 9 reference display module 950 described in paragraph [0346] to include a touch sensor formed to receive a touch input. Paragraph [0471] describes the touch sensor may be provided in the rotary input module or the display module.); and wherein 
the operating element includes a rotary knob with a touch surface substantially along a main plane of extent orthogonal to the axis of rotation (Figure 24 and paragraph [0557] describes rotation for the output function of zooming in and out. Rotation is depicted in the figure to regard rotation of the sides of the dial (orthogonal to the main plane of extent/top surface of the dial). Figure 10B reference window surface orthogonal to the sides of the dial (extending direction of the conductive rod).), the rotary knob having a lateral edge figure 10b reference lateral edge of the dial to the window surface), and wherein
the angle encoder is arranged in a region between the touch surface and the touch encoder (Please refer to 112 rejection above. This limitation is interpreted simply that the touch encoder or the angle encoder are, in accordance with independent embodiments, arranged in the region between the touch surface and the lateral edge. Such a statement describes in the broadest most reasonable interpretation to simply be housed within the device when the device is described by its main surface and side surfaces. Prior art Park describes the angle encoder 902 in figures 10A and 10B to be disposed between the window/touch surface and lateral sides. Paragraph [0417] describes a touch sensor/encoder to be provided in the rotary input module or the display module which describes being disposed within the housing since both modules are depicted in figure 9 to be components of the dial 900 itself.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Masthoff’s operating element detection of rotation and push input of the operating element with the known technique of being performed by an encoder and control module included within the operating element yielding the predictable results of a detachable interface device for a vehicle expanding the various available user interface and input options available as disclosed by Park (paragraph [0012] and [0566] (various examples depicts in figures 20A-24)).
Regarding claim 14, Masthoff discloses the method as claimed in claim 13, wherein the rotary information and the touch information are transmitted from the transmission element to the control device in a wire-free manner (Paragraph [0066] describes wherein the data transmitted is the rotary position and optionally the press function wirelessly via the energy transmission coils 54 (transmission element), 56 (wherein coil 54 directly connects to control unit 52) (figure 2 depicts coil 54 within rotary adjuster 18).). 
Regarding claim 15, Masthoff discloses the method as claimed in claim 13, wherein energy is transmitted inductively by the energy transmission device (Paragraph [0062] describes the energy supply unit 50 to supply wireless electric energy inductively for energy supply.).
Regarding claim 16, Masthoff discloses the method as claimed in claim 13, wherein the operating element is illuminated by illumination (figure 2 reference backlight unit 46 integrated into rotary knob/adjuster 18). 

Response to Arguments
5.		Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Newly added subject matter regarding the angle encoder to eb arranged in a region between the touch surface and the touch encoder is found to be new matter. Arguments relating towards the new matter are considered moot. It should be additionally noted prior art Park discloses a touch sensor to detect the touch upon the window surface of figure 10B. Park does disclose that the touch sensor is included within the dial 900 but does not disclose where the touch sensor is located within the dial 900 outside of schematically within figure 9 input module 910 and display module 950. However, at this time Park is not required to disclose such. This action is final necessitated by amendment.

Conclusion
6.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622